Title: From James Madison to Edmund Randolph, 10 March 1785
From: Madison, James
To: Randolph, Edmund


My dear Sir
Orange March 10. 1785.
Your favour of the 12 Ulto. came safe to hand through the conveyance of Capt. Barber together with the several articles inclosed. The letter from Mr. Jefferson speaks of the state of things on the 11th. of Novr. on the other side of the Atlantic as follows. “The lamp of war is kindled here not to be extinguished but by torrents of blood. The firing of the Dutch on an Imperial vessel going down the Scheld, has been followed by the departure of the Imperial Minister from the Hague without taking leave. Troops are in motion on both sides towards the Scheld, but probably nothing will be done till the Spring. This Court has been very silent as to the part they will act. Yet their late treaty with Holland, as well as a certainty that Holland would not have proceeded so far without assurance of aid, furnish sufficient ground to conclude they will side actively with the Republic. The King of Prussia it is believed will do the same. He has patched up his little disputes with Holland & Dantzic. The prospect is that Holland, France, Russia & the Por[te] will be engaged against the two Imperial Courts. England I think will remain neu[tral]. Their hostility towards us has attained an incredible height. Notwithstanding this they expect to keep our trade & cabotage to themselves by the virtue of their proclamation. They have no idea that we can so far act in concert as to establish retaliating measures. Their Irish Affairs will puzzle them extremely. Should things get into confusion there perhaps they will be more disposed to wish a friendly connection with us. The Congress which met on the 25 of Ocr. consisted of deputies from 8 Counties only. They came to resolutions on the reform of Parliamt. & adjd. to the 20 of Jany. recommending to the other Counties to send deputies then.”
I learn from an intelligent person lately from Kentucky that the Convention there produced nothing but a statement of grievances & a claim of redress. The topic of independence was not regularly brought forward at all, and scarcely agitated without doors. It is supposed that the late extension of the tax on patents which as it stood before is on the list of grievances, will turn the scale, in favor of that measure.
Mr. Norton called on me about a week ago on his way to Fredg. If you sd. have recd no later information from Albemarle, it may be a satisfaction to Mrs. Randolph to know that her friends in that quarter were then well—present my best respects to her & beleive me to be with the sincerest affection your friend & servt.
J. Madison Jr
